Exhibit 10.69
Boston Scientific Corporation
2003 Long-Term Incentive Plan
Deferred Stock Unit Award (Restricted DSUs)
June 23, 2009
J. Raymond Elliott
PLEASE RETAIN FOR YOUR RECORDS

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
DEFERRED STOCK UNIT AWARD
     This Agreement dated as of the 23rd of June, 2009 (the “Grant Date”) is by
and between Boston Scientific Corporation, a Delaware corporation (the
“Company”) and J. Raymond Elliot (the “Participant”), an employee of the Company
or any of its affiliates or subsidiaries. All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Company’s
Long-Term Incentive Plan set forth on the Signature Page of this Agreement (the
“Plan”).
     1. Grant of Awards. The Company hereby awards to the Participant 1,000,000
shares of Restricted Deferred Stock Units (“Restricted DSUs”), as set forth on
the signature page of this Agreement (the “Award”), each Restricted DSU
representing the Company’s commitment to issue to Participant one share of the
Company’s common stock, par value $.01 per share (the “Stock”), subject to
certain eligibility and other conditions set forth herein. The Award is granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.
     2. Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges and agrees that the Restricted DSUs awarded hereunder are subject
to certain eligibility and other conditions set forth herein and in the Plan.
     3. Satisfaction of Conditions; Vesting and Delivery of Shares. Subject to
the Participant’s continued employment with the Company, one-third of the
Restricted DSUs shall vest on the first anniversary of the Grant Date, and
thereafter 1/36th of the Restricted DSUs will vest on each monthly anniversary
of the first anniversary of the Grant Date until the Restricted DSUs are fully
vested on the third anniversary of the Grant Date. Except as otherwise provided
in Section 5 hereof (relating to death of the Participant), Section 6 hereof
(relating to Retirement or Disability of the Participant), Section 7 hereof
(relating to termination of employment without Cause) and Section 9 hereof
(relating to Change in Control of the Company), the Company shall deliver shares
of Stock in the amounts set forth on the signature page hereof subject to the
eligibility conditions described in Section 8 hereof in annual installments on
December 31 of each of 2010, 2011 and 2012.
     4. Participant’s Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock.

 



--------------------------------------------------------------------------------



 



     5. Death. Upon the death of the Participant while employed by the Company
and its affiliates or subsidiaries, the Restricted DSUs shall vest and the
Company will issue to the Participant or beneficiary of the Participant as set
forth under the provisions of the Company’s program of life insurance for
employees, any shares of Stock to be awarded to Participant hereunder that
remain subject to eligibility conditions.
     6. Retirement or Disability. In the event of the Participant’s Retirement
or Disability, the Restricted DSUs shall vest and the Company will issue to
Participant any shares of Stock to be awarded hereunder that remain subject to
eligibility conditions. “Disability” shall mean permanent and total disability
as determined under the Company’s long-term disability program for employees
then in effect, provided that such disability also meets the requirements of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended.
     7. Termination of Employment without Cause. If the Participant’s employment
is involuntarily terminated without Cause, the Restricted DSUs shall vest and
the Company will issue to Participant any shares of Stock to be awarded
hereunder that remain subject to eligibility conditions. “Cause” is defined to
mean: (a) conduct constituting a material act of misconduct in connection with
the performance of the Participant’s duties; or (b) criminal or civil
conviction, a plea of nolo contendere or conduct that would reasonably be
expected to result in material injury to the reputation of the Company if the
Participant were retained in his position with the Company.
     8. Other Termination of Employment — Eligibility Conditions. If the
employment of the Participant with the Company and its affiliates or
subsidiaries is terminated or Participant separates from the Company and its
affiliates or subsidiaries for any reason other than death, Retirement,
Disability or involuntary termination without Cause, (a) any unvested Restricted
DSUs that remain subject to eligibility conditions shall be void and no Stock
shall be issued with respect thereto and (b) any vested Restricted DSUs shall
remain outstanding and shares of Stock shall be issued with respect thereto on
December 31 of the year including the date of termination. Except as otherwise
set forth herein, eligibility to be issued shares of Stock is conditioned on
Participant’s continuous employment with the Company through and on the
applicable delivery dates set forth in Section 3 above, and in no event will any
portion of the Award become vested earlier than six (6) months from the date of
grant.
     9. Change in Control of the Company. In the event of a Change in Control of
the Company, the Restricted DSUs shall vest and the Company will issue to
Participant any shares of Stock to be awarded hereunder that remain subject to
eligibility conditions.
     10. Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.
     11. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and

 



--------------------------------------------------------------------------------



 



regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
     12. Tax Withholding. The Participant shall be responsible for the payment
of any taxes of any kind required by any national or local law to be paid with
respect to the Restricted DSUs or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 12 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Executive Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) may prescribe) may satisfy Participant’s
responsibility to pay the tax obligations described in the immediately preceding
sentence, by so indicating to the Company in writing at least thirty (30) days
prior to the date the shares of Stock are subject to issuance and paying the
amount of these tax obligations in cash to the Company within ten (10) business
days following the date the Restricted DSUs vest or by making other arrangements
satisfactory to the Committee for payment of these obligations. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
tax withholding requirements in excess of the maximum statutory tax withholding
required by law. The Participant agrees to indemnify the Company against any and
all liabilities, damages, costs and expenses that the Company may hereafter
incur, suffer or be required to pay with respect to the payment or withholding
of any taxes. The obligations of the Company under this Agreement and the Plan
shall be conditional upon such payment or arrangements, and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
     13. Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.
     14. Limits on Transferability. Until the eligibility conditions of this
Award have been satisfied and shares of Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Restricted
DSUs awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted,

 



--------------------------------------------------------------------------------



 



hypothecated or otherwise disposed of or encumbered by the Participant.
Transfers of shares of Stock by the Participant are subject to the Company’s
Stock Trading Policy.
     15. Award Subject to the Plan. The Award made hereunder is subject to the
terms and conditions of this Agreement and the Plan, and the Participant agrees
to be bound by the terms and conditions of the Agreement and the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement may contain terms and
provisions established by the Committee specifically for the Award described
herein. In all other instances, in the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
applicable terms and conditions of the Plan shall govern. However, no amendment
of the Plan after the date hereof may adversely alter the rights of the
Participant under this Agreement without the consent of the Participant.
     16. No Rights to Continued Employment. The Company’s intent to grant the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Award shall not be construed in any way to
limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.
     17. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.
     18. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     19. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed and delivered this Agreement as a sealed instrument as of the date and
year first above written.
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Restricted DSUs: 1,000,000
Issuance Schedule:

         
500,000
  shares   December 31, 2010
 
       
333,333
  shares   December 31, 2011
 
       
166,667
  shares   December 31, 2012
 
       

              PARTICIPANT  
 
            J. Raymond Elliott
 
            BOSTON SCIENTIFIC CORPORATION
 
       
 
  By:   -s- James R. Tobin [b78158b7815802.gif]
 
       
 
      James R. Tobin, President and
 
      Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Boston Scientific Corporation
2003 Long-Term Incentive Plan
Deferred Stock Unit Award (Restricted DSUs)
June 23, 2009
J. Raymond Elliott
BOSTON SCIENTIFIC COPY
PLEASE RETURN IN THE ENVELOPE PROVIDED

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
DEFERRED STOCK UNIT AWARD
     This Agreement dated as of the 23rd of June, 2009 (the “Grant Date”) is by
and between Boston Scientific Corporation, a Delaware corporation (the
“Company”) and J. Raymond Elliot (the “Participant”), an employee of the Company
or any of its affiliates or subsidiaries. All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Company’s
Long-Term Incentive Plan set forth on the Signature Page of this Agreement (the
“Plan”).
     1. Grant of Awards. The Company hereby awards to the Participant 1,000,000
shares of Restricted Deferred Stock Units (“Restricted DSUs”), as set forth on
the signature page of this Agreement (the “Award”), each Restricted DSU
representing the Company’s commitment to issue to Participant one share of the
Company’s common stock, par value $.01 per share (the “Stock”), subject to
certain eligibility and other conditions set forth herein. The Award is granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.
     2. Eligibility Conditions upon Award of Units. The Participant hereby
acknowledges and agrees that the Restricted DSUs awarded hereunder are subject
to certain eligibility and other conditions set forth herein and in the Plan.
     3. Satisfaction of Conditions; Vesting and Delivery of Shares. Subject to
the Participant’s continued employment with the Company, one-third of the
Restricted DSUs shall vest on the first anniversary of the Grant Date, and
thereafter 1/36th of the Restricted DSUs will vest on each monthly anniversary
of the first anniversary of the Grant Date until the Restricted DSUs are fully
vested on the third anniversary of the Grant Date. Except as otherwise provided
in Section 5 hereof (relating to death of the Participant), Section 6 hereof
(relating to Retirement or Disability of the Participant), Section 7 hereof
(relating to termination of employment without Cause) and Section 9 hereof
(relating to Change in Control of the Company), the Company shall deliver shares
of Stock in the amounts set forth on the signature page hereof subject to the
eligibility conditions described in Section 8 hereof in annual installments on
December 31 of each of 2010, 2011 and 2012.
     4. Participant’s Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock.

 



--------------------------------------------------------------------------------



 



     5. Death. Upon the death of the Participant while employed by the Company
and its affiliates or subsidiaries, the Restricted DSUs shall vest and the
Company will issue to the Participant or beneficiary of the Participant as set
forth under the provisions of the Company’s program of life insurance for
employees, any shares of Stock to be awarded to Participant hereunder that
remain subject to eligibility conditions.
     6. Retirement or Disability. In the event of the Participant’s Retirement
or Disability, the Restricted DSUs shall vest and the Company will issue to
Participant any shares of Stock to be awarded hereunder that remain subject to
eligibility conditions. “Disability” shall mean permanent and total disability
as determined under the Company’s long-term disability program for employees
then in effect, provided that such disability also meets the requirements of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended.
     7. Termination of Employment without Cause. If the Participant’s employment
is involuntarily terminated without Cause, the Restricted DSUs shall vest and
the Company will issue to Participant any shares of Stock to be awarded
hereunder that remain subject to eligibility conditions. “Cause” is defined to
mean: (a) conduct constituting a material act of misconduct in connection with
the performance of the Participant’s duties; or (b) criminal or civil
conviction, a plea of nolo contendere or conduct that would reasonably be
expected to result in material injury to the reputation of the Company if the
Participant were retained in his position with the Company.
     8. Other Termination of Employment — Eligibility Conditions. If the
employment of the Participant with the Company and its affiliates or
subsidiaries is terminated or Participant separates from the Company and its
affiliates or subsidiaries for any reason other than death, Retirement,
Disability or involuntary termination without Cause, (a) any unvested Restricted
DSUs that remain subject to eligibility conditions shall be void and no Stock
shall be issued with respect thereto and (b) any vested Restricted DSUs shall
remain outstanding and shares of Stock shall be issued with respect thereto on
December 31 of the year including the date of termination. Except as otherwise
set forth herein, eligibility to be issued shares of Stock is conditioned on
Participant’s continuous employment with the Company through and on the
applicable delivery dates set forth in Section 3 above, and in no event will any
portion of the Award become vested earlier than six (6) months from the date of
grant.
     9. Change in Control of the Company. In the event of a Change in Control of
the Company, the Restricted DSUs shall vest and the Company will issue to
Participant any shares of Stock to be awarded hereunder that remain subject to
eligibility conditions.
     10. Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.
     11. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and

 



--------------------------------------------------------------------------------



 



regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company’s legal department.
     12. Tax Withholding. The Participant shall be responsible for the payment
of any taxes of any kind required by any national or local law to be paid with
respect to the Restricted DSUs or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company’s withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 12 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Executive Compensation and Human Resources Committee of the Board of
Directors (the “Committee”) may prescribe) may satisfy Participant’s
responsibility to pay the tax obligations described in the immediately preceding
sentence, by so indicating to the Company in writing at least thirty (30) days
prior to the date the shares of Stock are subject to issuance and paying the
amount of these tax obligations in cash to the Company within ten (10) business
days following the date the Restricted DSUs vest or by making other arrangements
satisfactory to the Committee for payment of these obligations. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
tax withholding requirements in excess of the maximum statutory tax withholding
required by law. The Participant agrees to indemnify the Company against any and
all liabilities, damages, costs and expenses that the Company may hereafter
incur, suffer or be required to pay with respect to the payment or withholding
of any taxes. The obligations of the Company under this Agreement and the Plan
shall be conditional upon such payment or arrangements, and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.
     13. Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.
     14. Limits on Transferability. Until the eligibility conditions of this
Award have been satisfied and shares of Stock have been issued in accordance
with the terms of this Agreement or by action of the Committee, the Restricted
DSUs awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted,

 



--------------------------------------------------------------------------------



 



hypothecated or otherwise disposed of or encumbered by the Participant.
Transfers of shares of Stock by the Participant are subject to the Company’s
Stock Trading Policy.
     15. Award Subject to the Plan. The Award made hereunder is subject to the
terms and conditions of this Agreement and the Plan, and the Participant agrees
to be bound by the terms and conditions of the Agreement and the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement may contain terms and
provisions established by the Committee specifically for the Award described
herein. In all other instances, in the event of a conflict between any term or
provision contained in this Agreement and a term or provision of the Plan, the
applicable terms and conditions of the Plan shall govern. However, no amendment
of the Plan after the date hereof may adversely alter the rights of the
Participant under this Agreement without the consent of the Participant.
     16. No Rights to Continued Employment. The Company’s intent to grant the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Award shall not be construed in any way to
limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.
     17. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.
     18. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     19. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed and delivered this Agreement as a sealed instrument as of the date and
year first above written.
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Restricted DSUs: 1,000,000
Issuance Schedule:

         
500,000
  shares   December 31, 2010
333,333
  shares   December 31, 2011
166,667
  shares   December 31, 2012

              PARTICIPANT  
 
            J. Raymond Elliott
 
            BOSTON SCIENTIFIC CORPORATION
 
       
 
  By:   -s- James R. Tobin [b78158b7815802.gif]
 
       
 
      James R. Tobin, President and
 
      Chief Executive Officer

 